internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi -- plr-164294-02 date legend taxpayer gpm gpa lpi lps lpo state state state project city issuer bank series a tax-exempt_bonds series b tax-exempt_bonds plr-164294-02 agency a b c d e f g h j k l m n o p q r s t u v w dear this letter responds to your authorized representative’s letter dated date submitted on behalf of taxpayer requesting a ruling that the repayment of a portion of a bond loan and redemption of a portion of the project's tax-exempt_financing at any time after the date on which the project is placed_in_service for purposes of sec_42 plr-164294-02 of the internal_revenue_code will not in and of itself result in a determination that the project was not financed by tax-exempt_bonds for purposes of sec_42 the relevant facts as represented in your submission are set forth below taxpayer a state limited_partnership was formed pursuant to a limited_partnership agreement dated a and amended in b to develop construct own and operate the project the original partnership_agreement the managing general_partner of taxpayer is gpm a state nonprofit public benefit corporation the administrative general_partner of taxpayer is gpa a state limited_liability_company the original limited_partner was lpo an individual the original partnership_agreement was amended on c to provide for the withdrawal of lpo and the admission of lpi a state limited_partnership as the investor limited_partner and lps a state corporation as the special limited_partner the partnership_agreement the project will be located in city and will consist of d units g one-bedroom units and h two-bedroom units in e buildings two of the units in the project will be managers’ units and f of the units will be rented to families whose incomes are equal to or less than percent of area median income taxpayer began constructing the project in city in k on land that taxpayer acquired for dollar_figurej taxpayer expects to complete construction and place the project in service in l and to have all units in the project occupied by the end of u taxpayer expects to incur construction costs for the project in the aggregate amount of approximately dollar_figurem taxpayer is financing the construction of the project with capital contributions from lpi in the aggregate amount of dollar_figuren with the dollar_figurer proceeds of the dollar_figureo series a tax-exempt_bonds and the dollar_figurep series b tax-exempt_bonds and with the proceeds of a loan from issuer in the principal_amount of dollar_figureq the city loan the series a tax-exempt_bonds and the series b tax-exempt_bonds are hereinafter collectively referred to as the tax-exempt_bonds taxpayer represents that it will finance more than percent of the costs of the project with the proceeds of the tax- exempt bonds the tax-exempt_bonds were issued by issuer they will be secured_by an indenture of trust between issuer and bank as trustee the trustee the tax-exempt_bonds were subject_to the volume_cap under sec_146 taxpayer represents that the interest on the tax-exempt_bonds is excludable from gross_income under sec_103 the issuer will lend the dollar_figurer of the proceeds of the tax-exempt_bonds to taxpayer the bond loan the bond loan is a nonrecourse obligation of taxpayer that will bear interest at a variable rate prior to the conversion date after the conversion date the bond loan will be a nonrecourse obligation of taxpayer that will bear interest at a fixed rate of approximately s percent taxpayer intends to claim low-income_housing tax_credits permitted under sec_42 for the project taxpayer expects that the project will satisfy all requirements under plr-164294-02 sec_42 and has received the governmental approvals for the project as required by sec_42 that are available prior to the completion of the project agency has determined in accordance with the provisions of sec_42 that the project will satisfy the requirements for allocations of housing tax_credit under its qualified_allocation_plan further agency anticipates that the allowance of the housing tax_credit to the project will satisfy the financial feasibility and project viability requirements of sec_42 although a final_determination to this effect cannot be made until the project is placed_in_service based on the information provided to agency and issuer agency and issuer anticipate that the annual amount of the housing tax_credit allowable for the project will be approximately dollar_figurev following the completion of construction and the placement in service of the project taxpayer expects that it will redeem the series a tax-exempt_bonds as a result the bond loan will be paid down to dollar_figurep taxpayer expects that the bond loan will be paid down with the proceeds of the city loan and with the proceeds of the completion installment of lpi’s capital contributions in the amount of dollar_figuret taxpayer represents that the project is expected to provide housing for lower income tenants in order to keep rents at affordable levels taxpayer must reduce the cost of debt service required to finance the project taxpayer expects that the proceeds of the city loan and the completion installment of lpi’s capital contributions will pay down the bond loan to a principal_amount that will lower the required debt service on the bond loan and other debt and allow taxpayer to maintain low-income rents taxpayer makes the following additional representations taxpayer will claim only the percent present_value credit allowable under sec_42 for the project taxpayer will not claim any percent present_value credit described in sec_42 for the project second in order for taxpayer to be entitled to claim the low-income_housing tax_credit taxpayer must satisfy in addition to the other requirements of sec_42 the requirements of sec_42 sec_42 limits the aggregate amount of credit allowable under sec_42 in each state taxpayer intends to claim the credit under the provisions of sec_42 finally taxpayer expects that the aggregate eligible_basis of the buildings and land comprising the project will not exceed dollar_figurew taxpayer requests a ruling that provided the requirements of sec_42 are otherwise satisfied with respect to the project the repayment of a portion of the bond loan and the redemption of the series a tax-exempt_bonds at any time after the date on which the project is placed_in_service under sec_42 will not in and of itself permit a determination that the project was not financed with the tax-exempt_bonds in accordance with sec_42 sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date plr-164294-02 sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service sec_42 provides that the aggregate housing_credit_dollar_amount which a housing_credit_agency may allocate for any calendar_year is the portion of the state housing_credit ceiling allocated under sec_42 for such calendar_year to such agency sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if- i such obligation is taken into account under sec_146 and ii principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing sec_42 provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed by a tax-exempt_obligation described in sec_42 sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building in the present case taxpayer represents that tax-exempt_bond proceeds representing percent or more of the aggregate basis of the e-building project and the land on which the project is located will be spent on or before the date on which the project is placed_in_service taxpayer further represents that the series a tax-exempt_bonds will be redeemed after the date the project is placed_in_service for all purposes under sec_42 accordingly based solely on the representations and relevant law as set forth above we conclude that provided the requirements of sec_42 are otherwise satisfied with respect to the project the redemption of the series a tax-exempt_bonds at any time after the date on which the project is placed_in_service for all purposes under sec_42 will not in and of itself result in a determination that the project was not financed with the tax-exempt_bonds under sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations including sec_103 and specifically we express no opinion on whether the project qualifies for the low-income_housing_credit under sec_42 the validity of costs included in the project's basis whether and when the plr-164294-02 50-percent aggregate basis requirement in sec_42 is met or whether any other requirement of sec_42 is met this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer's authorized legal_representative sincerely yours harold burghart senior advisor branch passthroughs and special industries enclosure copy of letter copy for purposes
